Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-21 are pending with claims 8-21 withdrawn. Claims 1-7 are examined herein. 

Response to Arguments
Applicant's arguments with respect to the 35 USC 103 rejections have been fully considered but they are not persuasive. Applicant argues that Neuner fails to disclose a processor located outside a containment structure, a control rod position indicator coil arranged in a coil stack through an analog multiplexer located in a data cabinet mounted on a nuclear reactor vessel head inside the containment structure, wherein the coil stack is located proximate to a control rod disposed in the nuclear reactor vessel or passing, through the analog multiplexer, a signal from the control rod position indicator coil. Nuener is directed to a “digital multiplexed position indication and transmission system” and Applicant alleges that the encoder of Neuner is not an analog multiplexer. The examiner respectfully disagrees.
Nuener discloses an analog multiplexer (18) located in a data cabinet mounted on a nuclear reactor vessel head inside the containment structure (see Fig. 3). An encoder is considered a multiplexer1. While Applicant is correct that Nuener is directed towards a digital multiplexed position indication, this does not necessarily imply that the multiplexer is of a digital type. An analog multiplexer can handle both analog as well as digital (on/off) signals, whereas a digital multiplexer can handle digital signals only2. Moreover, Nuener explicitly discloses that the encoder unit contains an analog multiplexing subsystem (col 8 ln 52-63). As such, Nuener discloses selecting, by a processor located outside a containment structure (Fig. 2: 20, 24, computer; col 11 ln 49-54), a control rod position indicator coil arranged in a coil stack (12) through an analog multiplexer (18; col 5 ln 42-45) located in a data cabinet mounted on a nuclear reactor vessel head inside the containment structure (see Fig. 3; col 6 ln 13-15), wherein the coil stack is located proximate to a control rod disposed in the nuclear reactor vessel (see Figs. 1 and 3); and passing, through the analog multiplexer, a signal from the control rod position indicator coil (Fig. 2: 18 and col 8 ln 65-68 “the encoder unit receive the respective output signals from the corresponding coil stack and processes and encodes the received signals”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.

Claim 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Neuner (US 3858191) and further in view of Boomgaard (US 4668465).
Regarding claim 1, Nuener discloses a method of monitoring a position of a control rod disposed in a nuclear reactor vessel disposed in a radioactive environment, the method comprising: 
(a) selecting, by a processor located outside a containment structure (Fig. 2: 20, 24, computer; col 11 ln 49-54), a control rod position indicator coil arranged in a coil stack (12) through an analog multiplexer (18; col 5 ln 42-45) located in a data cabinet mounted on a nuclear reactor vessel head inside the containment structure (see Fig. 3; col 6 ln 13-15), wherein the coil stack is located proximate to a control rod disposed in the nuclear reactor vessel (see Figs. 1 and 3); 
(b) passing, through the analog multiplexer, a signal from the control rod position indicator coil (Fig. 2: 18 and col 8 ln 65-68 “the encoder unit receive the respective output signals from the corresponding coil stack and processes and encodes the received signals”)
(c) receiving, by the processor, the signal from the analog multiplexer through a communication circuit (col 5 ln 42-47 “each interface face sequentially addresses each encoder 18 within its own group upon a command address from a central control 20 and accepts a 5-bit digital code from the corresponding encoder containing the rod position data for each rod”) located in the data cabinet mounted on the nuclear reactor vessel head inside the containment structure (see Fig. 3; col 6 ln 13-15); and 
(d) determining, by the processor, a position of the control rod based on the received signal (col 5 ln 55-60). 
Neuner discloses the analog multiplexer is contained within the containment electronics (col 6 ln 13-15) mounted on the nuclear reactor vessel head inside the containment structure (see Fig. 1,3) but does not disclose a data cabinet.
Boomgard teaches a rod position indication system wherein the electronic circuitry is contained within a data cabinet (Fig. 1: 23; col 6 ln 3 “containment electronics in data cabinet”). It would have been obvious to modify the method of Nuener with the data cabinet of Boomgard as it produces no unexpected results. Such a modification provides the predictable advantage of a housing to store all the containment electronics. 
Regarding claim 2, the above described combination teaches all the elements of the parent claim. Nuener further disclose determining if there is another control rod position indicator coil in the coil stack (col 7 line 3-6 “Each AC voltage is compared to the voltages generated by the two adjacent coils to produce the signals shown in graphs B and D of FIG. 3B” and therefore based on the recorded voltage it is determined if there is another coil in the stack). 
Regarding claim 3, the above described combination teaches all the elements of the parent claim. While Nuener does not explicitly disclose selecting, by the processor, to a new control rod position indicator coil in the coil stack, Nuener discloses, as shown in Fig. 3B: graph A, the processor obtains data from the encoder inputs obtained from the respective outputs of the group A coil. Therefore, the processor selects and analyzes the signal from each coil in the coil stack and repeats steps (b)-(d) described above rendering claim 3 obvious. 
Regarding claim 4, the above described combination teaches all the elements of the parent claim. Nuener further discloses selecting, by the processor, to a new coil stack, if there are no more control rod position indicator coils in the coil stack; and repeating (b) - (d) for all control rod position indicator coils in the new coil stack.  (Col 5 ln 40 “A single input/output interface 22 is provided within the containment for the A group and another for the B group. Each interface sequentially addresses each encoder 18 within its own group upon a command address from a central control”). 
Regarding claim 5, the above described combination teaches all the elements of the parent claim.  Nuener further discloses repeating (a)-(d) for all coil stacks in the nuclear reactor indefinitely (col 18 line 18-20 “The memory is periodically updated with information provided from the two 5-bit gray codes and the two parity bits”). A skilled artisan would recognize that if the memory, containing the data from the coils, is periodically updated the steps are therefore repeated indefinitely. 
Regarding claim 6, the above described combination teaches all the elements of the parent claim. Nuener further discloses wherein the signal is a voltage, the method further comprising rectifying, by a passive A/C peak detector rectifier circuit, the voltage signal (Col 10 ln 62-66 “AC excitation voltage is half-wave rectified and aver aged by components 404, 406, 408 and 410. The resulting voltage on capacitor 410, which is proportional to the AC excitation, is then compared by the amplifier 412 to a reference voltage generated by 414 and 416”), wherein the passive A/C peak detector rectifier circuit is located inside the containment structure (col 9 ln 4: the circuit is part of the containment input/output interface). 
Regarding claim 7, the above described combination teaches all the elements of the parent claim. Nuener further discloses routing signals through additional analog multiplexers in the communication circuit (col 5 ln 42-45, col 8 ln 65-68; each stack contains a separate encoder and a multiplexer). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 http://www.differencebetween.info/difference-between-multiplexer-and-encoder#:~:text=Key%20Difference%3A%20A%20multiplexer%20or,without%20a%20single%20output%20line.
        2 https://eatelier.nl/?e_component=multiplexer